         Case 1:19-cv-00819-LGS Document 78 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    6/26/2020
 Harbor House Owners Corp.,

                                Plaintiff,
                                                            1:19-cv-00819 (LGS)(SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 Admiral Indemnity Company,                                 SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, July 30, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless the parties

advise the Court that they have access to and prefer proceeding by alternative remote means,

such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              June 26, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
